          Case 3:20-cv-02864-VC Document 22 Filed 03/23/21 Page 1 of 1




                                UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA


  RACHANA DUONG, et al.,                            Case No. 20-cv-02864-VC
                 Petitioners,
                                                    ORDER TO SHOW CAUSE WHY
          v.                                        CASE SHOULD NOT BE DISMISSED
  DAVID JENNINGS, et al.,
                 Respondents.

       The petitioners are ordered to show cause why this case should not be dismissed without
prejudice given that both petitioners have been ordered released on bail, and neither petitioner
has sought relief beyond what they will be given as class members in Zepeda Rivas v. Jennings.
A response to the order to show cause is due 14 days from the date of this order.

       IT IS SO ORDERED.

Dated: March 23, 2021
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
